Title: Thomas Jefferson to David Bailie Warden, 10 July 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
                   
                     Monticello 
                     July 10. 11.
          
                  
		  
		  
		  
		  
		  Th: Jefferson presents his friendly salutations to mr Warden and having recieved a single copy of the Review of Montesquieu he is anxious to have the benefit of the safe conveyance by mr Warden & the
			 Essex to get it to France. 
		  
		  he again therefore takes the chance of a letter still finding him at Washington & of asking his care of it with a repetition of his wishes for a happy voiage.
        